 



Exhibit 10.2

 

SUPPLEMENTAL AGREEMENT NO. 1

TO MASTER AGREEMENT

 

This Supplemental Agreement No. 1 (“Supplement”) is made this 2nd day of July,
2012, between GEOKINETICS USA, INC., (“GEOKINETICS”) and ARMADA OIL, INC.
(“COMPANY”). This Supplement supplements and forms a part of that certain
“Master Agreement” entered into by and between GEOKINETICS and COMPANY,
effective as of June 1, 2012 (“Agreement”). GEOKINETICS and COMPANY are
hereinafter referred to collectively as the “Parties” and individually as a
“Party.”

 

Now, therefore, the Parties agree as follows:

 

1.Incorporation by Reference. The Agreement is incorporated into this Supplement
by reference for all purposes. Terms not defined in this Supplement shall have
the meaning given such terms in the Agreement.

 

2.Term of Services.        The term of this Supplement shall be for such period
of time as is required to complete the Survey and area specified, in accordance
with the specifications set forth in this Supplement.

 

3.Area of Services. The area is identified as follows: Certain portions of
Carbon County, Wyoming.

 

4.Nature of Services. The specifications (including the composition, number, and
qualifications of the Crew, the items of or types of Equipment, shot point
distances, line distance and other parameters) for conducting the Survey are set
forth in this Supplement.

 

5.Prices and Charges: Currency of Payment. The rates and charges for the
Services are set forth in this Supplement. Such prices and rates are stated in
Dollars of the United States of America (“U.S.”), and payment shall be due in
U.S. Dollars.

 

6.Cancellation Fees: Only for purposes of Clause 20 of the Agreement
(Cancellation Fees), GEOKINETICS estimates that the Commencement Date shall be
approximately [****], and the Completion Date shall be [****].

 

IN WITNESS WHEREOF, the Parties have executed this Supplement as of the date set
forth above.

 

GEOKINETICS:   COMPANY:       GEOKINETICS USA, INC.   ARMADA OIL, INC.       By:
    By:   Name: Lynn Turner   Name:   Title: VP, North America   Title:  

 



 

 



 

BEAR CREEK & OVERLAND TRAIL 3D’S

 

These unit and lump sum prices include all direct costs, indirect costs and
profit for accomplishing the services. Direct and indirect costs include, but
are not limited to, costs of all labor, supervision, facilities, equipment,
materials, supplies, taxes, insurance, overheads and general administrative
expenses.

 

Included in the Turnkey Rate

 

The following are included in the Turnkey Rate specified in the attachments:

 

All food and lodging costs for the personnel listed.

 

Cost of all maintenance, fuel and lubricants for our equipment.

 

The cost of the recording expendables, including the costs associated with the
storage and shipment of data.

 

The cost of our Houston based 3D Geophysical Design Group to perform geophysical
integrity quality assurance for problem areas, and recording crew script
generation.

 

Not Included in the Turnkey Rate

 

The following are not included in the Turnkey Rate specified in the attachments:

 

Crew mobilization and de-mobilization costs.

 

The cost for testing parameter selection or noise analysis

 

The cost of recording crew standby time caused by reasons not imputable to
Geokinetics or due to conditions outside of Geokinetics control including, but
not limited to, downtime resulting from excessive noise, time waiting on
permits, interference from outside groups, agricultural activities, local civic
activities, organized labor, local inhabitants, vehicle traffic, environmental
permit restrictions, weather, time spent due to security issues, interference
from local, state governments or federal law restrictions, to be charged at the
Standby Rate for a maximum of 10 hours/day.

 

Cost for all drilling, drilling related expenses, explosives, hole-plugging and
shot-hole reclamation, including blow-outs.

 

Cost for initial survey including establishing control, hazard survey, sketch
and access mapping and stake out. The cost of survey supplies such as paint,
flagging, lathe, etc.

 

Cost of survey to re-stake or move post-plot points due to archaeology,
biologist or botanist or farming activities or any other entity requiring
variance from original location of receiver or source points.

Drilling Per Hole Rates: Buggy

 

5.5 lbs. @ 30 ft. double cap-Buggy [****] 11 lbs @ 50 ft, double cap-Buggy
[****]

 

Cost of any third party standby charges.

 

Cost of particle motion testing. Company will dictate safe distances for offsets
from water wells, pipelines and other structures.

  

 

 

 

Cost of helicopter support for any crew operations. 

 

Cost of all damages or damage claims not caused as a result of negligence on the
part of Geokinetics, including but not limited to crops, fences, water wells,
dwellings and structures etc.; includes any reclamation efforts that may be
imposed as a result of normal operations.

 

Cost of archaeology, biology or environmental assessment studies, or special
services required to satisfy ecological, environmental and governmental
agencies.

 

Cost of any specialized equipment that may be required to gain access to areas
that, due to circumstances beyond Geokinetics’ control become inaccessible to
the equipment specified, or which may be required to comply with permit
restrictions.

 

The cost of hiring security guards, traffic police or other required agencies to
maintain the safety and security of the job site.

 

Cost of all local, state and federal government fees or required tariffs to work
in the area.

 

Cost of a Project Manager at [****] per day (all inclusive). These costs will
commence when the project manager is assigned exclusively to this project, and
cease once recording crew arrives on location.

 

Standby Rates due to permits, weather or delay reasons beyond the control of
Geokinetics

 

Permit related costs and landowner/leaseholder permit and damage fees; including
but not limited to federal, state and local authorities, are not included in the
turnkey rate. Geokinetics provides landowner/leaseholder permit fee payment
management during the program.

 

Should Company request that Geokinetics pay any of the above third party costs
directly, Geokinetics will apply a 5% administrative and handling charge.

 

RECORDING PARAMETERS

 

 Bear Creek & Overland Trail 3D’s    Options #1
Bear Creek 3D   Options #2
Overland
Trail 3D   Options #3
Combined
3D’s               Survey Size (Surface Coverage)   27.17 sq. mi.   13.88 sq.
mi.   41.05 sq. mi. Bin Size   [****]   [****]   [****] Number of Channels  
[****]   [****]   [****] Live Patch   [****]   [****]   [****] Receiver Group
Interval   [****]   [****]   [****] Receiver Line Interval   [****]   [****]  
[****] Total Number of Receiver Lines   [****]   [****]   [****] Total Number of
Receiver Points   [****]   [****]   [****]               Source Point Interval  
[****]   [****]   [****] Source Line Interval   [****]   [****]   [****] Total
Number of Source Lines   [****]   [****]   [****] Total Number of Source Points
  [****]   [****]   [****]     [****]  

[****]

 

 

[****]

 

Primary Energy Source   [****]   [****]   [****] Number of VIBS   [****]  
[****]   [****] Number of Sweeps   [****]   [****]   [****] Sweep Length  
[****]   [****]   [****]     [****]   [****]   [****] Dynamite: 5.5 & 11 lbs,
double capped   [****]   [****]   [****] Geophones per Group   [****]   [****]  
[****] Geophone Group Array   [****]   [****]   [****] Sample Rate   [****]  
[****]   [****] Record Length   [****]   [****]   [****] Roll Technique – Inline
  [****]   [****]   [****]

 



 

 



 

SCHEDULE OF PRICES & QUANTITIES

 

Recording & Survey Only Rates

 

    Turnkey Rate   Est. Lump Sum Option 1   [****]   [****] Option 2   [****]  
[****] Option 3   [****]   [****]

 

Recording Crew Standby Rate

 

Recorder crew standby, including weather standby will be charged at a rate of:

 

Option 1   US $[****] per hour based on a [****] hour day Option 2   US $[****]
per hour based on a [****] hour day Option 3   US $[****] per hour based on a
[****] hour day

 

The weather terms will commence when the recording crew is on location and will
remain in effect until acquisition has been completed.

 

Weather, reimbursables and/or related charges will be stated on the daily
production reports which are emailed each morning to the client or the client
representative. The charges shall be billable to the client and shall be deemed
conclusive if the client has not objected in writing within 24 hours of report
delivery.

 

Recording Experimental and Testing Rate

 

Option 1   [****] per hour based on a [****] hour day (Pro-ratable) Option 2  
[****] per hour based on a [****] hour day (Pro-ratable) Option 3   [****] per
hour based on a [****] hour day (Pro-ratable)

 

Survey Standby Rate

 

Two man Inertial or RTK rate:   [****] One Man RTK rate:   [****] Survey
Supervisor rate:   [****] Mapper rate:   [****]

 

TERMS AND CONDITIONS

 

Payment Terms

 

All invoices are due 30 days net. Any invoice not paid within 30 days from the
invoice date will accrue interest at the rate of 1.5% per month.

 

Payment Schedule

 

[****] of the value of the contract to be invoiced and paid upon signing the
contract.

 

[****] of the value of the contract to be invoiced and paid upon start of
surveying operation.

The remaining [****] of the value of the contract will be invoiced on a monthly
basis, based on the recording production for the month just completed or the
completion of the program, whichever comes first.

  

 

 



 

Operating Standards

 

This proposal has been constructed based on the Geokinetics standards for
operations. Geokinetics will present to Company, a copy of our recording
standards upon award of contract or if requested. Geokinetics will also provide
complete HSE manual and updated stats reports in hard copy form or CD if
requested.

 

Other Conditions

 

This proposal is based on recording a minimum of [****] square surface miles
with the parameters stated and Geokinetics reserves the right to re-negotiate
the rates if program size is reduced by [****].

 

Third Party Quality Control

 

Company and Geokinetics will mutually agree on the services of any third party
QC representatives.

 

PERSONNEL AND EQUIPMENT SUPPLIED

  

The key personnel in our planned crew structure are as follows:

  

Position   Name   Experience Project Manager   Rick Sheets   25 Years Recording
Manager   Enrique Vuittonet   31 Years Recording Manager   Mario Solis   30
Years Field Administrator   Mary Ann Hooks-Lopez   4 Years HSE officer   Manuel
Hernandez   14 Years Sr. Observer   John Schofield   25 Years Total Planned Crew
Size:       45

 

The key vehicles in our planned crew structure are as follows:

  

Vehicles   Qty Recording Truck, with battery charging Generator   1 Cage Trucks
  5 Personnel Carrier   4 Assorted Light Trucks   5 Fuel Truck   1 Vibrators I/O
AHV IV’s   6 + 1 spare Blasters   3 Kubota’s   6 Trailer, to carry equipment   4
- 5     23

  

 

 

  

The key vehicles in our planned crew structure are as follows:

 

Recording System –   Type   Qty Sercel 428   24 Bit   1 Geophones - 6 per
Station   SM 24 or equivalent   2,200 – 4,200 Line Cables,  - 2 per cable      
1,100 – 2,100 Line Batteries       As Needed Jumper Cables       As Needed
Vibrators       6 + 1 spare Blaster       3 Total Equipment Planned:   2,200 –
4,200 channels

 



 

